DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pages 7-11 of Remarks, filed 09-07-2022, with respect to the rejection(s) of claim(s) 1-8 and 12 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamamoto et al. “Binder-free sheet-type all-solid-state batteries with enhanced rate capabilities and high energy densities.” Sci Rep 8, 1212 (2018). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-8, 12, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. “Binder-free sheet-type all-solid-state batteries with enhanced rate capabilities and high energy densities.” Sci Rep 8, 1212 (2018) in view of U.S. Pre-Grant Publication No. 2009/0226816 hereinafter Yoshida and U.S. Pre-Grant Publication No. 2017/0194663 hereinafter Zhamu. 
Regarding Claims 1, 5, 7 and 8, Yamamoto discloses a green solid-state battery layer (SE sheets, p. 8 of Yamamoto) comprising a spread of particles, the spread of particles comprising sulfide-based solid-state electrolyte particles wherein the sulfide-based solid-state electrolyte particles are comprised of a sulfide-based solid-state electrolyte material that necessarily includes an integrated molecular network of one or more glass formers and one or more glass modifiers or glass dopants, e.g. Li2S/P2S5 or Li2S-modified P2S5 glass (P2S5 being a glass former and Li2S being a glass modifier) and a protective sacrificial binder (polypropylene carbonate, PPC) that covers and binds together the spread of particles, the protective sacrificial binder being removable through thermal decomposition or volatilization at a temperature of 400 °C or lower (see pages 1-2 of Yamamoto). 
Yamamoto discloses that the protective sacrificial binder, PPC, is removed under vacuum at temperatures below 300 °C which is below 400 °C (see binder-removal strategy section on p. 2). Although Yamamoto does not specifically disclose the structure of the sulfide-based solid-state electrolyte material as having an integrated molecular network of the one or more glass formers and glass modifiers (e.g. Li2S/P2S5 or Li2S-modified P2S5 glass), the skilled artisan would understand that this is an inherent property of such a material.  Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).  Yamamoto recites that the advantage in using this sulfide-based solid-state electrolyte is that they for solid state batteries that are promising for large-scale energy storage applications because of their safety, cycle longevity, and high-power density (see the second paragraph of p. 1 of Yamamoto).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use a sulfide-based solid-state electrolyte in the green solid-state battery layer because Yamamoto teaches that sulfide-based solid-state electrolyte can form a solid-state batteries that are promising for large-scale energy storage applications because of their safety, cycle longevity, and high power density. 
Yamomoto does not specifically disclose that the solid-state electrolyte has an interparticle porosity of grater than or equal to about 10 vol.% to less than or equal to about 50 vol.%. 
However, Yoshida teaches a solid electrolyte structure [1] for all-solid-state batteries that comprises a plate-like dense body [2] and a porous layer [3] being integrally formed on the dense body  by firing (paragraph 29), wherein the porous layer comprises Li2S, P2S5, SiS2 and Li2O (similar solid electrolyte material to the dense body) (paragraphs 34-35) and having a porosity of preferably 30 to 60 vol % (paragraph 41). 
With respect to the vol% porosity taught by Yoshida, the claimed range is obvious since the range of Yoshida overlaps the claimed range and In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use a sulfide-based solid-state electrolyte having such porosity because Yoshida discloses that the pores in the porous layer are filled with the active material, the interface between the active material and the electrolyte is formed three-dimensionally and randomly. Therefore, since the stress caused by expansion and contraction of the active material during the charge/discharge operation occurs three-dimensionally and randomly, the stress can be effectively dispersed and reduced (paragraphs 32-33). 
With respect to the lithium-containing species in the solid state electrolyte, Zhamu teaches a solid state electrolyte that comprises Li2O, Na2O, Na2S (paragraph 64). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use a solid-state electrolyte including such lithium-containing species because Yoshida discloses that these species, when dispersed in a lithium ion-conducting matrix polymer or bonded by such a polymer, are surprisingly capable of forming a structurally sound solid state electrolyte layer that is sufficiently strong to intercept or stop dendrite penetration, yet maintaining a high lithium ion conductivity (paragraph 64). 
Regarding Claim 2, the combination teaches that the solid-state electrolyte is expected to have a glass transition temperature  (see the combination described above). 
Regarding Claim 3, the combination teaches that the mixing ratio of the raw material scan be adjusted accordingly (see the combination described above). 
Regarding Claim 4 and 6, the combination teaches that the solid-state electrolyte comprises LiX (paragraph 64 of Zhamu). 
Regarding Claim 12, the combination teaches that the solid-state electrolyte is incorporated into a solid-state battery (see the combination described above). 
Regarding Claims 21 and 22, the combination teaches that the glass modifier comprises Na2S and the glass co-modifier comprises Na2O (paragraph 64 of Zhamu). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729                                                                                                                                                                                           f